t c no united_states tax_court florida country clubs inc a florida corporation suncoast country clubs inc a florida corporation deborah a hamilton and james r mikes petitioners v commissioner of internal revenue respondent docket no filed date petitioners ps two s_corporations and two shareholders of those corporations received letters of proposed deficiency with respect to their and federal_income_tax returns which allowed ps an opportunity for administrative review in respondent’s r appeals_office after ps protested the proposed deficiencies with the appeals_office the parties settled without r’s issuing either an appeals_office notice of decision or a notice_of_deficiency ps filed a petition with this court under sec_7430 i r c and rule tax_court rules_of_practice and procedure for reasonable_administrative_costs r moved for a summary_judgment that ps are not entitled to an award of administrative costs as a matter of law held r never took a position in the administrative_proceeding as provided by sec_7430 i r c because ps never received a notice of decision from the appeals_office and r never sent ps a notice_of_deficiency consequently ps do not qualify as prevailing parties under sec_7430 sec_2 held further the meaning of term notice_of_deficiency under sec_7430 i r c is the same as its meaning under sec_6212 sec_3 held further the proposed notice_of_deficiency that was never approved and never sent to ps is not a notice_of_deficiency for purposes of sec_7430 i r c james r mikes for petitioners michael d zima for respondent opinion kroupa judge this matter is before the court on respondent’s motion for summary_judgment under rule the sole issue for decision is whether petitioners are entitled to reasonable_administrative_costs under sec_7430 for expenses_incurred in proceedings within the internal_revenue_service irs regarding their and federal income taxes for the unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section chapter and subtitle references are to the internal_revenue_code reasons explained below we find that petitioners are not entitled to administrative costs background petitioners are james r mikes mikes deborah a hamilton hamilton florida country clubs inc fcc and suncoast country clubs inc scc fcc and scc are corporations that elected to be taxed under subchapter_s for and mikes and hamilton were married and filed joint returns for those years and they were shareholders of the corporations respondent commenced an audit of fcc for the years and in date to examine inter alia certain claimed depreciation expenses and a possible understatement of gross_receipts in respondent expanded the audit for those years to include mikes hamilton and scc the audit encompassed in addition to the depreciation_deductions the deductibility of net operating losses as well as interest_income and expenses claimed by petitioners on account of certain loans in date the audit was further widened to include the year for all petitioners on date respondent sent petitioner fcc a day letter proposing to increase the income reported on its and returns in the amounts of dollar_figure and dollar_figure at the time the petition was filed petitioners hamilton and mikes resided in florida and the principal_place_of_business of the corporate petitioners fcc and scc was also in florida respectively on date 30-day letters were sent to scc mikes and hamilton the letters proposed to increase mikes’s and hamilton’s income for and by the amounts of dollar_figure and dollar_figure respectively and to increase the income of scc by dollar_figure for and dollar_figure for those proposed changes would have resulted in deficiencies for mikes and hamilton of dollar_figure for and dollar_figure for on date a reviewer in respondent’s quality measurement staff submitted a proposed notice_of_deficiency the reviewer’s proposal with respect to the and federal_income_tax returns of mikes and hamilton the reviewer’s proposal was to be reviewed by the office of district_counsel district_counsel in jacksonville florida the reviewer’s proposal recommended an increase in the income reported on the and returns of fcc and scc and also proposed increases to the income reported on the and returns of mikes and hamilton in the amounts of dollar_figure and dollar_figure respectively on date district_counsel rejected the reviewer’s proposal and advised her to obtain petitioners’ agreement to extend the statutory period of limitations for assessment which would allow the staff time to further explore the facts of the case petitioners consented to extend the statutory period of limitations until date consequently respondent did not send petitioners any notice_of_deficiency nor did respondent issue the reviewer’s proposal to petitioners during and respondent issued to each petitioner at least three revised 30-day letters proposing adjustments to their and reported income upon receipt of the final 30-day letters petitioners protested the proposed adjustments to respondent’s appeals_office the parties settled the case sometime in date without respondent issuing either a notice_of_deficiency or an appeals_office notice of decision pursuant to the settlement the parties agreed that petitioners owed no additional taxes for either or and in fact were entitled to a refund for petitioners filed a request for administrative costs under sec_7430 with respondent and respondent denied their request on date consequently petitioners timely filed their petition with this court on date under sec_7430 and rule for administrative costs they incurred after date on date respondent filed a motion for summary_judgment claiming that petitioners were not entitled as a matter date is the effective date for the amendments to sec_7430 under the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_728 of law to recover administrative costs because respondent never took a position in the proceedings summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 when a motion for summary_judgment is made and properly supported the adverse_party may not rest upon mere allegations or denials of the pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d we conclude that there is no genuine issue of material fact precluding us from resolving the question raised in respondent's motion no hearing was requested and none is required rule a we therefore dispose_of the petition without a hearing or further written submissions discussion sec_7430 has been amended several times since it was enacted in which provisions and therefore which amendments apply in a given case depends on when the proceeding was commenced and the period within which the claimed costs were incurred because this proceeding was commenced on date and the costs were incurred after date the amendments to sec_7430 made by the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_727 apply in addition we are asked to interpret the amendment in to sec_7430 made by the taxpayer bill of right sec_2 tbor publaw_104_168 secs stat we begin by discussing the general operative provisions of sec_7430 then discuss the amendments made in tbor and rra we then analyze the arguments each party made and we conclude that petitioners cannot recover administrative costs sec_7430 was enacted in to allow certain prevailing parties to recover reasonable_litigation_costs but not administrative costs in cases brought by or against the united_states to determine collect or refund any_tax interest or penalty the tax equity and fiscal responsibility act of publaw_97_248 sec a 96_stat_572 sec_7430 was expanded in to allow for the recovery_of reasonable_administrative_costs the technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 sec a stat i sec_7430 recovery_of administrative costs is governed by sec_7430 which permits a taxpayer who is a prevailing_party in any administrative proceedings brought by or against the united_states to recover reasonable_administrative_costs incurred by him or her in connection with such proceedings see sec_7430 to be a prevailing_party the taxpayer must inter alia substantially prevail with respect to the amount in controversy or the most significant issue or set of issues presented sec_7430 a taxpayer will not qualify as a prevailing sec_7430 provides in part prevailing_party -- a in general --the term prevailing_party means any party in any proceeding to which subsection a applies other than the united_states or any creditor of the taxpayer involved -- i which-- i has substantially prevailed with respect to the amount in controversy or ii has substantially prevailed with respect to the most significant issue or set of issues presented and b exception if united_states establishes that its position was substantially justified -- i general_rule --a party shall not be treated as the prevailing_party in a proceeding to which subsection a applies if the united_states establishes continued party however if the government establishes that the position_of_the_united_states was substantially justified see sec_7430 the position_of_the_united_states is in turn defined in sec_7430 as the position taken by the government in an administrative_proceeding as of the earlier of the date of receipt by the taxpayer of the notice of decision of the appeals_office or the date of the notice_of_deficiency thus prior to the issuance of a notice_of_deficiency or an appeals_office decision the government is not considered as having taken any position see eg richardson v commissioner tcmemo_1991_427 we cannot consider the conduct of the revenue_agent prior to date of notice_of_deficiency nathaniel v united_states aftr 2d ustc par big_number e d cal the plain language of sec_7430 precludes the court from considering the position taken by the united_states in the administrative proceedings prior to the date of a notice_of_deficiency or the date of the receipt by the taxpayer of a notice of a decision of the office of appeals respondent argues that because no notice_of_deficiency or appeals_office decision was ever issued to petitioners no position_of_the_united_states had been taken that can be shown continued that the position_of_the_united_states in the proceeding was substantially justified to be substantially justified under sec_7430 accordingly respondent contends petitioners cannot qualify as a prevailing_party under sec_7430 and cannot therefore recover administrative costs respondent’s contention presupposes of course that before a taxpayer can qualify as a prevailing_party under sec_7430 the government must take a position as defined in sec_7430 ie issue a notice_of_deficiency or an appeals_office decision this is the first time we are asked to determine this issue since sec_7430 was amended by tbor in and we turn to it now a pre tbor sec_7430 prior to the tbor amendment to sec_7430 the taxpayer had to substantially prevail and in addition had the burden of establishing that the position_of_the_united_states in the proceedings was not substantially justified if the prior to the tbor amendment sec_7430 read in relevant part as follows sec_7430 prevailing_party -- a in general --the term prevailing_party means any party in any proceeding to which subsection a applies other than the united_states or any creditor of the taxpayer involved -- i which establishes that the position_of_the_united_states in the proceeding was not substantially justified continued government had not taken a position as defined in sec_7430 the taxpayer could not meet his or her burden of showing that such position was not substantially justified and could not recover administrative costs see ball v commissioner tcmemo_1995_520 noting that sec_7430 does not allow an award of administrative costs for a position the commissioner takes before the commissioner issues the notice_of_deficiency or appeals issues a notice of decision in re acme music co bankr n bankr w d pa until an appeals_office decision is received by a taxpayer or a deficiency_notice is issued the i r s does not take any position in an administrative_proceeding and administrative costs cannot be recovered in any event b tbor amendment to sec_7430 congress amended sec_7430 in tbor to shift to the government the burden of establishing that its position was substantially justified congress shifted the burden by amending sec_7430 to provide that a taxpayer cannot be a prevailing_party if the government demonstrates that its position continued ii which-- i has substantially prevailed with respect to the amount in controversy or ii has substantially prevailed with respect to the most significant issue or set of issues presented and was substantially justified in doing so it eliminated any direct reference to the position_of_the_united_states in sec_7430 in its current form therefore the language of sec_7430 only requires that the taxpayer show that he or she substantially prevailed although the language of sec_7430 no longer mentions the position_of_the_united_states we interpret the section to require that such a position be taken before a taxpayer can qualify as a prevailing_party we interpret the language of sec_7430 by examining all subsections of sec_7430 it is a central tenet of statutory construction that when interpreting any one provision of a statute the entire statute must be considered see eg 523_us_26 huffman v commissioner 978_f2d_1139 9th cir the guiding principle in analyzing the plain meaning of sec_7430 is that the entire statute must be examined as a whole with all of its sections and subsections in mind affg tcmemo_1991_144 we turn now to analyzing sec_7430 in order to be a prevailing_party a taxpayer must also satisfy certain net_worth requirements see sec_7430 the net_worth requirements are not at issue however in this motion for summary_judgment action subparagraphs a and b of sec_7430 together set forth circumstances in which a taxpayer is allowed to recover administrative costs under subparagraph a a taxpayer who substantially prevails with respect to the amount in controversy or issues presented will be a prevailing_party unless the government shows under subparagraph b that its position was substantially justified subparagraph b of sec_7430 is not independent from subparagraph a but is instead a condition on which the recovery_of administrative costs depends if the government establishes that its position was substantially justified the taxpayer cannot be a prevailing_party thus even though the tbor amendment removed any direct reference to the term position in sec_7430 there still must be an analysis of whether the government has taken a position as that term is defined in subsection c in evaluating whether a taxpayer is a prevailing_party under subsection c indeed any contrary construction--that a position as defined in sec_7430 is not necessary for a taxpayer to qualify as a prevailing_party --would run contrary to the purpose behind the tbor amendment if no position is required taxpayers would always qualify as prevailing parties before a notice_of_deficiency or appeals_office decision had been issued this would result from the government’s inability to show that the stance it had taken in the proceedings was substantially justified because it would not be considered to have taken a position under sec_7430 taxpayers would therefore be able to recover administrative costs incurred before the issuance of a notice_of_deficiency or appeals_office decision whether or not the government’s position was substantially justified there is no indication that the tbor amendment was designed to have such an effect the tbor amendment sought to shift to the government the burden_of_proof to establish that it was substantially justified in maintaining its position against the taxpayer h rept pincite 1996_3_cb_49 there is no indication that the amendment was intended in addition to shifting the burden to the government to prevent the government from showing that its position was substantially justified likewise nothing in the legislative_history to tbor suggests that the amendment to sec_7430 was intended to alter the effect of sec_7430 we have previously found that the effect of subsection c is to protect the commissioner from claims by taxpayers that positions taken by for example the examination or collections division personnel before issuance of a notice_of_deficiency or of the decision of appeals are not substantially justified ball v commissioner supra the tbor amendment to sec_7430 is consistent with the congressional intent of immunizing the government against claims for costs until the irs’s position has crystallized in an appeals_office decision or notice_of_deficiency ii the parties’ arguments respondent maintains that since no appeals_office decision or notice_of_deficiency was ever issued to petitioners petitioners do not qualify as prevailing parties for purposes of sec_7430 and cannot recover administrative costsdollar_figure in response petitioners assert that respondent did take a position respondent’s position was manifested in the sec_7430 serves to protect the irs from liability before the appeals_office gets involved the appeals_office is the forum for the compromise of disputes between taxpayers and the irs and it is the first stage within the irs at which the proposed adjustments are fully reviewed and which expressly takes into account the hazards_of_litigation we disagree with respondent that 103_tc_395 and belshee v commissioner tcmemo_1999_380 establish that petitioners are not entitled to recover costs prior to the issuance of a notice_of_deficiency or an appeals_office decision these cases denied the taxpayers’ requests to recover costs on the grounds that such costs were not incurred during a period for which recovery was permitted under sec_7430 these cases did not address whether the taxpayers were prevailing parties under subsec c furthermore these cases were decided on the basis of sec_7430 before it was amended by rra to allow taxpayers to recover costs incurred on or after the date of mailing of the first letter of proposed deficiency because we interpret sec_7430 in light of its amendment by rra the logic of estate of gillespie and belshee is not dispositive of whether petitioners are entitled to recover administrative costs 30-day letters sent to petitioners during september and october of and the reviewer’s proposal dated date a the initial 30-day letters although petitioners acknowledge respondent issued 30-day letters to them during september and october of petitioners fail to develop this theory or make any comprehensible argument regarding the 30-day letters congress amended sec_7430 in rra to incorporate 30-day letters we now address whether our conclusion that administrative costs are not recoverable unless the government takes a position either in a notice_of_deficiency or an appeals_office decision is at odds with the rra amendment to sec_7430 in rra congress amended sec_7430 which defines the term reasonable_administrative_costs to include costs incurred from the the date on which the 1st letter of proposed deficiency the 30-day_letter which allows the taxpayer an opportunity for administrative review in the internal_revenue_service office of appeals is sent sec_7430 prior to the rra amendment reasonable_administrative_costs were limited to those incurred after the date of the notice_of_deficiency or appeals_office decision ie the same instance sec_11 petitioners’ arguments with respect to the 30-day_letter are confusing and incomprehensible because 30-day letters were issued in this case we take this opportunity to address the amendment rra made to sec_7430 in which the government is defined as having taken a position under sec_7430 the rra amendment therefore expanded the definition of reasonable_administrative_costs to include costs incurred from an earlier date while the rra amendment moves the point in time in which administrative costs come within sec_7430 the rra amendment does not move the point in time in which the government is considered to have taken a position in sec_7430 accordingly the rra amendment does not permit recovery_of administrative costs in situations where no notice_of_deficiency or appeals_office decision has been issued our interpretation of the rra amendment to sec_7430 is consistent with sec_7430 first paragraphs and of subsection c serve different functions in the statutory scheme governing the recovery_of administrative costs sec_7430 governs the determination of whether a taxpayer is a prevailing_party entitled to recover administrative costs sec_7430 on the other hand defines what costs are recoverable by a taxpayer who otherwise qualifies as a prevailing_party under sec_7430 stated simply if a taxpayer does not qualify as a prevailing_party eg because the government never took a position under c by issuing a notice_of_deficiency or appeals_office decision he or she cannot recover any administrative costs regardless of when such costs were incurred further while the legislative_history to the rra amendment contains language that may be interpreted to include the 30-day_letter among the instances in which the government will be considered to have taken a position such an interpretation is inconsistent with the plain language of sec_7430 in addition such an interpretation is contrary to congressional action taken during the legislative process in enacting the rra amendment to sec_7430 the house and senate reports accompanying the rra amendment to sec_7430 contain the following language the committee believes that taxpayers should be allowed to recover the reasonable_administrative_costs they incur where the irs takes a position against the taxpayer that is not substantially justified beginning at the time that the irs establishes its initial position by issuing the 30-day_letter s rept pincite c b pincite h rept 1998_3_cb_373 this legislative_history can be read as extending the period for accrual of recoverable costs under sec_7430 to the date on which the 30-day_letter is sent this legislative_history cannot be as easily read as indicating congress’s intent to alter the time at which the government is considered to have taken a sec_7430 position for purposes of sec_7430 indeed the statement of managers conference_report to the rra amendment to sec_7430 merely states that the bill m oves the point in time after which reasonable_administrative_costs can be awarded to the date on which the 30-day_letter is sent h conf rept pincite 1998_3_cb_747 any interpretation that the 30-day_letter constitutes a position of the government conflicts with the plain language of sec_7430 the language of sec_7430 does not include the 30-day_letter among the instances in which the government is considered to have taken a position rather the position of the government is defined as that taken in the notice_of_deficiency or appeals_office decision it is an established rule_of statutory construction that where there is a conflict between portions of the legislative_history and the words of the statute the language in the statute controls 870_f2d_1340 7th cir the words congress chooses to put in the statute represent the constitutionally approved method of communication 952_f2d_1230 10th cir 101_tc_260 u nequivocal evidence of legislative purpose reflected in the legislative_history is required to override the ordinary meaning of the statute kaiser steel corp v pearl brewing co supra pincite in this case not only is unequivocal evidence in support of reading the 30-day_letter into subsection c clearly absent but several factors support the opposite conclusion--congress specifically rejected adding the 30-day_letter to the instances in which the government is considered to have taken a position the first factor we rely upon to find that congress specifically rejected adding the 30-day_letter to the definition of position in sec_7430 is that congress failed to amend subsection c in rra even though congress amended subsection c to include within the definition of reasonable_administrative_costs those costs incurred on or after the date on which the 30-day_letter is sent where language is included in one section of a statute but omitted in another section of the same statute it is generaly presumed that the disparate inclusion and exclusion was done intentionally and purposely 980_f2d_506 8th cir see also 2b singer sutherland statutory construction sec_51 pincite 5th ed more substantial evidence exists here to persuade us that we cannot attribute congress’ failure to amend subsection c to mere congressional inadvertence or oversight first the original version of the rra amendment to sec_7430 included an amendment to subsection c that mirrored that of subsection c this proposed amendment rra was originally introduced as the internal_revenue_service restructuring and reform act of h_r 105th cong 1st sess would have added the issuance of the 30-day_letter to the instances in which the government is defined as having taken a position see h_r sec_301 sec_105th cong 1st sess s sec_301 sec_105th cong 1st sess this proposed amendment to subsection c never became law however it was omitted from subsequent versions of the bill in instances such as this where language is included in an earlier version of a bill but is deleted prior to enactment we may presume that the deletion was intentional see 508_us_200 464_us_16 at a minimum the attempt to amend subsection c demonstrates that congress was aware of this provision but chose not to amend it further congress received testimony from both the administration and the private sector during congressional hearings on the rra amendment to sec_7430 see testimony of donald lubick assistant secretary of treasury tax policy hearings on h_r 105th cong 1st sess date the american bar association tax section specifically requested that congress amend sec_7430 to add the 30-day_letter to the situations in which the government is defined as having taken a position see testimony of pamela f olson vice chair committee operations section of taxation american bar association hearings on h_r 105th cong 1st sess date reprinted in tnt we recommend that congress also amend the definition of ‘position of the united states’ to refer to the date of the issuance of the first notice_of_proposed_deficiency despite having the specific fact called to congress’s attention congress passed the rra legislation without making any conforming amendment to sec_7430 moreover we are mindful that the rra amendment to sec_7430 is not the first time congress rejected adding the 30-day_letter to sec_7430 the first time congress rejected adding the 30-day_letter to sec_7430 was in tamra in the senate amendment in tamra to sec_7430 would have included the 30-day_letter as a position of the government under sec_7430 as with the proposed rra amendment to sec_7430 congress rejected the proposed amendment to sec_7430 in tamra see h conf rept vol ii pincite 1988_3_cb_473 in addition despite the numerous amendments to sec_7430 since the section was first enacted in the position_of_the_united_states has never been defined in sec_7430 to include the 30-day_letter we find this fact compelling if congress had wanted the position_of_the_united_states to include the 30-day_letter it could have explicitly said so this court is not at liberty to supply by construction what congress has clearly shown its intention to omit 240_us_430 see also ins v cardoza-fonseca 480_us_421 few principles of statutory construction are more compelling than the proposition that congress does not intend sub silentio to enact statutory language that it has earlier discarded in favor of other language the fact that congress considered an amendment to sec_7430 to allow recovery_of administrative costs in situations before the issuance of a notice_of_deficiency or appeals_office decision but chose not to do so convinces us that it would be inappropriate to interpret the rra amendment of sec_7430 by grafting a concomitant amendment onto sec_7430 finally we note that neither sec_7430 nor sec_7430 is rendered meaningless or is otherwise contradicted by the other all parts of a statute must be read together and each part should be given its full effect see 38_tc_462 affd per curiam 324_f2d_957 5th cir we find no reason why the language of each should not be given its full effect accordingly we interpret sec_7430 to limit recovery_of administrative costs to those situations in which a notice_of_deficiency or appeals_office decision has been issued in these situations and these situations alone sec_7430 allows for the recovery_of administrative costs incurred from the date of the 30-day_letter b the reviewer’s proposal petitioners claim that respondent did take a position as manifested in the reviewer’s proposal specifically petitioners argue that the reviewer’s proposal constitutes a notice_of_deficiency for purposes of sec_7430 and that accordingly the date on which it was submitted for review to the district_counsel namely date is the date on which respondent took a position we disagree the reviewer’s proposal is not a notice_of_deficiency for purposes of sec_7430 a statutory_notice_of_deficiency has a specific technical meaning a notice_of_deficiency is defined in sec_6212 as a notice from the secretary sent to the taxpayer by certified or registered mail in which the secretary has determined that there is a deficiency in respect of any_tax imposed by subtitle a or b or chapter or see 77_tc_1197 the plain language of sec_6212 requires that the notice at a minimum indicate that the commissioner determined that a deficiency exists for a particular year specify the amount of the deficiency and be sent to the taxpayer see 787_f2d_1541 11th cir in this case respondent never determined a deficiency for any particular year and never sent the reviewer’s proposal to petitioners accordingly the reviewer’s proposal does not constitute a notice_of_deficiency within the meaning of sec_7430 see also 103_tc_395 30-day_letter not a notice_of_deficiency for purposes of sec_7430 petitioners further contend that the term notice_of_deficiency in sec_7430 should not be given the same meaning it has under sec_6212 and that for purposes of sec_7430 it is inconsequential that the reviewer’s proposal was neither issued nor sent to them again we disagree we have previously found and the regulations provide that the meaning of the term notice_of_deficiency in sec_7430 is the same as the meaning of that term in sec_6212 see estate of gillespie v commissioner supra sec_301 c proced admin regs under well-established rules of statutory construction identical words used in different parts of the same statute are to be given a similar meaning in the absence of a contrary legislative intent see 293_us_84 we find no reason for interpreting the term notice_of_deficiency in sec_7430 differently from the meaning of that term under sec_6212 see 503_us_393 475_us_851 c conclusion in conclusion given that petitioners were never issued a notice_of_deficiency or an appeals_office notice we find that respondent never took a position for purposes of sec_7430 and that petitioners are therefore not prevailing parties entitled to recover administrative costs under sec_7430 we have considered all of petitioners’ contentions and arguments to the extent any contention or argument is not discussed we find it to be without merit and or irrelevant to reflect the foregoing an appropriate order and decision will be entered
